      Case 2:18-cv-02037-KJD-EJY Document 70 Filed 04/19/21 Page 1 of 2



 1   KATHLEEN J. ENGLAND
     Nevada Bar No. 206
 2   GILBERT & ENGLAND LAW FIRM
     610 South Ninth Street
 3   Las Vegas, Nevada 89101
     Telephone: 702.529.2311
 4   E-mail:     kengland@gilbertenglandlaw.com

 5   JASON R. MAIER
     Nevada Bar No. 8557
 6   DANIELLE J. BARRAZA
     Nevada Bar No. 13822
 7   MAIER GUTIERREZ & ASSOCIATES
     8816 Spanish Ridge Avenue
 8   Las Vegas, Nevada 89148
     Telephone: 702.629.7900
 9   Facsimile: 702.629.7925
     E-mail:    jrm@mgalaw.com
10              djb@mgalaw.com

11   Attorneys for Plaintiff Shane Kaufmann

12

13                                UNITED STATES DISTRICT COURT
14                                        DISTRICT OF NEVADA
15
      SHANE KAUFMANN,                                      Case No.: 2:18-cv-02037-KJD-EJY
16
                             Plaintiff,         STIPULATION AND REQUEST TO
17                                              EXTEND TIME FOR PLAINTIFF TO
      vs.                                       RESPOND TO DEFENDANT’S MOTION
18                                              FOR SUMMARY JUDGMENT [ECF NO.
      DESERT PALACE, INC. d/b/a CAESARS 66]
19    PALACE; DOES I through X, and ROE
      BUSINESS ENTITIES I through X, inclusive, [FIRST REQUEST]
20
                            Defendants.
21

22
            Plaintiff Shane Kaufmann (“Plaintiff”) and defendant Desert Palace LLC d/b/a Caesars Palace
23
     f/k/a Desert Palace, Inc. (“Defendant”), by and through their respective undersigned counsel, hereby
24
     agree and stipulate to extend the time for Plaintiff Shane Kaufmann to respond to Defendant’s motion
25
     for summary judgment [ECF No. 66] filed on March 31, 2021.
26
            Under FRCP and LR 7-2, Plaintiff’s response to the motion for summary judgment is currently
27
     due April 21, 2021. The parties have agreed to request Court approval of this extension for Plaintiff’s
28


                                                       1
      Case 2:18-cv-02037-KJD-EJY Document 70 Filed 04/19/21 Page 2 of 2



 1   opposition response time up to and including May 7, 2021. This extension was requested by
 2   Plaintiff’s counsel, who needs additional time to review the motion and prepare a thorough opposition.

 3          Moreover, by this same stipulation, the parties also agree to extend the time for Defendant to

 4   file a reply brief in support of its motion for summary judgment by an additional seven (7) days,

 5   making its reply due May 28, 2021.
 6          This extension request is made in good faith and will not unduly delay this matter in any way.

 7    DATED 16th day of April, 2021.                       DATED 16th day of April, 2021.

 8    GILBERT & ENGLAND LAW FIRM                           LITTLER MENDELSON, P.C.
 9
      __/s/ Danielle J. Barraza________________            __/s/ Ethan D. Thomas__________________
10    KATHLEEN J. ENGLAND, ESQ.                            PATRICK H. HICKS, ESQ.
      Nevada Bar No. 206                                   Nevada Bar No. 4632
11    610 South Ninth Street                               ETHAN D. THOMAS, ESQ.
      Las Vegas, Nevada 89101                              Nevada Bar No. 12874
12                                                         3960 Howard Hughes Parkway, Suite 300
      JASON R. MAIER, ESQ.                                 Las Vegas, Nevada 89169
13    Nevada Bar No. 8557                                  Attorneys for Defendant Desert Palace, LLC,
      DANIELLE J. BARRAZA, ESQ.                            dba Caesars Palace
14    Nevada Bar No. 13822
      8816 Spanish Ridge Avenue
15    Las Vegas, Nevada 89148
      Attorneys for Plaintiff Shane Kaufmann
16

17
                                                  IT IS SO ORDERED.
18
                                                         April 19
                                                  DATED ________________, 2021.
19

20
                                                  ___________________________________
21                                                KENT J. DAWSON
                                                  United States District Judge
22

23

24

25

26

27

28


                                                       2
